DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (U.S. 2018/0166044 hereinafter Heo) in view of Rhoads et al. (U.S. 2011/0098029 hereinafter Rhoads).
As Claim 1, Heo teaches:
output at least one display element on a display of the computing device (Heo (¶0126 line 1-3, fig. 3), normal mode is displayed when user is in less restricted); 
whilst the at least one display element is being displayed on the display (Heo (¶0134 line 2-7, fig. 3), controller execute the special mode when the user is outdoor),
modify the output of the at least one display element on the display based on the operating mode (Heo (¶0134 line 2-7, fig. 3), controller execute the special mode when the user is outdoor. In special mode, icons and texts are displayed larger).  
Heo may not explicitly disclose while Rhoads teaches a computing device for controlling a display of the computing device, the computing device comprising a processor coupled to a microphone (Rhoads (¶0022 line 3), smartphone has a microphone), wherein the processor is configured to:
recognise at least one target sound in a monitored environment (Rhoads (¶0662 line 2-11), sound phenomena (target sound) is used as clues about the environment); 
wherein the target sound is associated with a sound model generated using machine learning (Rhoada (¶0668), target sound is associated with the environment such as indoor or outdoor. The model decides the fuzzy outcome.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify environment recognition module of Heo instead be an environment recognition module using audio taught by Rhoads, with a reasonable expectation of success. The motivation would be to “help decide which types of further … operations should be under taken” (Heo (¶0680)).

	As Claim 2, besides Claim 1, Rhoads in view of Heo teaches wherein the at least one display element comprises a text and the processor is configured to modify the output of the text by modifying a font size of the text (Heo (¶0134 line 2-7, fig. 3), controller execute the special mode when the user is outdoor. In special mode, icons and texts are displayed larger).  

	As Claim 3, besides Claim 1, Rhoads in view of Heo teaches wherein the at least one display element comprises a user selectable element, and the processor is configured to modify the output of the user selectable element by modifying a size of the user selectable element (Heo (¶0134 line 2-7, fig. 3), controller execute the special mode when the user is outdoor. In special mode, icons and texts are displayed larger).  


As Claim 4, besides Claim 1, Rhoads in view of Heo teaches wherein the at least one display element comprises a plurality of display elements, and the processor is configured to modify the output of the plurality of user selectable elements by displaying a reduced number of said plurality of display elements (Heo (¶0141 line 1-6, fig. 5(b), 5(c)), display elements are reduced in compare to figure 5(c) while the device is in special mode).  

As Claim 5, besides Claim 1, Rhoads in view of Heo teaches wherein the at least one target sound is a non-verbal sound (Rhoads (¶0662 line 2-11), bird and wind-in-tree noises may signal the outdoor. The target sound is environment noises (non-verbal sound)).  

As Claims 6-10, the Claims are the same scope and rejected for the same reasons as Claims 1-5.
As Claims 11-13, the Claims are rejected for the same reasons as Claim 1.
Response to Amendment
Rejection of Claims 1-13 under 35 U.S.C. §103:
	As Claims 1-13, Applicants argue that Heo and Roads does not teaches “recognizing a target sound associated with a sound model generated using machine learning” (first paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    196
    640
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Rhoads teaches a sound model to generate fuzzy outcome in paragraph 0668. See the rejection above for details.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143